     Case: 1:20-cv-01792 Document #: 339 Filed: 04/17/20 Page 1 of 4 PageID #:4502




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )             19 CR 346
v.                                           )
                                             )             Hon. Edmond E. Chang
TREVON WILLIAMS                              )             Emergency Judge:
                                             )             Rebecca R. Pallmeyer

         DEFENDANT’S EMERGENCY MOTION FOR PRETRIAL RELEASE

        Defendant Trevon Williams, by his attorney, Maria Teresa Gonzalez, respectfully

requests that this Court order him released from custody pursuant to the Bail Reform Act and

the Fifth Amendment’s Due Process Clause. The Bail Reform Act carries a presumption of

release in cases like this one, as neither of the two presumptions of detention described in

§ 3142(e) of the Bail Reform Act apply. Conditions of release exist that will reasonably assure

his appearance and safety of the community.

        Mr. Williams respectfully requests that this Court set a detention hearing for the end of

next week and order Pretrial Services to prepare a Pretrial Services Report. After a detention

hearing is held, Mr. Williams should be released on the conditions listed at the end of this

motion. In support of this motion, Mr. Williams states as follows:

I.      Procedural Background

        On April 23, 2019, Mr. Williams was charged by indictment with being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1). (Docket No. 1.) On May 1, 2019,

the Federal Defender Program was appointed to represent Mr. Williams and Staff Attorney

Candace R. Jackson filed hear appearance. (Docket No. 9, 11.) This Court held an initial

appearance and arraignment where Mr. Williams entered a plea of not guilty. (Docket No. 9.)
      Case: 1:20-cv-01792 Document #: 339 Filed: 04/17/20 Page 2 of 4 PageID #:4503




The government sought detention and Mr. Williams waived his rights to a detention hearing

without prejudice. (Id.) On October 8, 2019, a grand jury returned a superseding indictment in

light of Rehaif. (Docket No. 19.) An arraignment was held on the superseding indictment on

October 31, 2019 and Mr. Williams entered a plea of not guilty. (Docket No. 23.) On January

17, 2020, the undersigned filed her appearance. (Docket No. 25.)

         Mr. Williams has been in federal custody since May 1, 2019. The instant motion is his

first request for release since his arrest date.

II.      Conditions of Release Exist That Will Reasonably Assure Mr. Williams’

Appearance and Safety to the Community

         With detention as the exception, the Bail Reform Act carries a presumption of release

for the majority of defendants. See 18 U.S.C. § 3142(d)–(e). The statute’s default standard of

release states that the judge “shall order the pretrial release of the person on personal

recognizance … unless” such release will not reasonably assure the defendant’s appearance in

court and the safety of the community. See 18 U.S.C. § 3142(b). The government must prove

by “clear and convincing evidence” that there are no conditions of release that will “reasonably

assure” the safety of the community. 18 U.S.C. § 3142(f). Under Mr. Williams’ circumstances,

conditions exist that will reasonably assure his appearance and the safety of the community.

Thus, the court “shall order pretrial release” of Mr. Williams “subject to the least restrictive

further condition, or combination of conditions that … will reasonably assure the appearance

of the person … and the safety of any other person and the community.” 18 U.S.C.

§ 3142(c)(1)(B) (emphasis added).




                                                   2
    Case: 1:20-cv-01792 Document #: 339 Filed: 04/17/20 Page 3 of 4 PageID #:4504




       Mr. Williams is not a flight risk and is not a danger to the community. There are

conditions that will assure his appearance and safety to the community. Mr. Williams proposes

the following conditions:

        Third-party custodianship to either his mother, Karen Williams, or his aunt, Beverly
           Vivians.1
        Submit to supervision by and report for supervision to Pretrial Services
        Not obtain a passport or other international travel document
        Travel restriction to the Northern District of Illinois
        Not possess a firearm, destructive device, or other weapon
        Not use or unlawfully possess a narcotic drug or other controlled substance unless
           prescribed by a licensed medical practitioner
        Home incarceration
        Report any law enforcement contact to Pretrial Services

       The government continues to seek Mr. Williams’ detention. In the event this Court were

to release Mr. Williams, the government will be asking the Court to order Mr. Williams be

quarantined for 14 days. If Mr. Williams is released, he is willing to self-quarantine at his

mother or aunt’s house.

III.   Conclusion

       For these reasons, Mr. Williams respectfully requests that this Court set a detention

hearing for the end of next week and order Pretrial Services to prepare a Pretrial Services

Report.




1
  The undersigned will provide Pretrial Services with the contact information for the proposed
third-party custodians.
                                                3
   Case: 1:20-cv-01792 Document #: 339 Filed: 04/17/20 Page 4 of 4 PageID #:4505




                              CERTIFICATE OF SERVICE

The undersigned, Maria Teresa Gonzalez, an attorney with the Federal Defender Program
hereby certifies that in accordance with FED.R.CRIM. P. 49, FED. R. CIV. P5, LR5.5, and
the General Order on Electronic Case Filing (ECF), the following document(s):

       DEFENDANT’S EMERGENCY MOTION FOR PRETRIAL RELEASE

was served pursuant to the district courts ECF system as to ECF filings, if any, and were sent
by first-class mail/hand delivery on April 17, 2020, to counsel/parties that are non-ECF
filers.


                                         By: /s/ Maria Teresa Gonzalez
                                         MARIA TERESA GONZALEZ
                                         FEDERAL DEFENDER PROGRAM
                                         55 E. Monroe Street
                                         Suite 2800
                                         Chicago, IL 60603
                                         (312) 621-8300




                                              4
